DETAILED ACTION
Status of Application
The amendments and response filed 20 January 2022 to the previous Office action is acknowledged and have been considered in their entirety.  
Applicant’s have filed an amendment so that the total number of claims exceed 30 claims.  As such, the instant application has been removed from Track 1 prioritized examination (See conditions set forth in form PTO-2298, Decision granting Track 1 status, mailed 06/02/2021, Part 2(B)).
Claims 182-194 are new.  Thus, claims 150-157, 159-171, 173-174 and 177-194 are pending.  Claims 169, 177-179 and 188-194 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim.  Thus, claims 150-157, 159-168, 170-171, 173-174 and 180-187 are subject to examination on the merits.
Applicants request rejoinder of at least withdrawn claims 177-179, however, provide no reasoning for the Examiner to do so (See Remarks, top of p. 9).  As noted in the Office action mailed 09/15/2021, newly presented claims (e.g. not originally filed) had they been presented prior to the mailing of the restriction requirement would have been included in non-elected Group II for the same reasons recited in the restriction between Groups I and II recited in the restriction mailed 07/02/2021.  This remains the situation and said claims remain withdrawn as non-elected subject matter.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04 March 2022, 22 February 2022 and 17 December 2021 have been considered by the examiner.  See initialed and signed PTO/SB/08’s. 

Withdrawal or Previous Objections/Rejections
The rejection of claims 1510-157, 159-168, 170-171, 173-174 and 180-181 as anticipated under 35 U.S.C. 102(a)(2) by Cheng et al. (US 2020/0299659 – cited on IDS 04/13/2021) as Cheng et al. does not teach the system/composition further comprises a target double-stranded DAN comprising a target sequence and a PAM that is adjacent to the target sequence, rather it is suggested/implied but not explicitly taught.  As such, said rejection is withdrawn in favor of the modified rejection below.  
The rejection of claim 180 under 35 U.S.C. 112(b) is withdrawn in view of the amendment to insert a period at the end of the claim.
The rejection of claim 162 under 35 U.S.C. 112(d) for being broader in scope than independent claim 150 is withdrawn in view of the amendment to claim 162.

Modified Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 150-157, 159-168, 170-171, 173-174 and 180-186 and are rejected under 35 U.S.C. 103 unpatentable over Cheng et al. (US 2020/0299659 – cited on IDS; having an effectively filed date of May 16, 2018).
Cheng et al. teach:
Regarding claims 150-157, 159-160, 171, 181-182, systems/composition for editing nucleic acids comprising recombinant CRISPR-Cas nucleases and their respective recombinant guide RNA which comprises a direct repeat sequence and a spacer sequence capable of hybridizing to a target nucleic acid (See paragraphs 0027, 0036, 0127, claims).  Said Cas nuclease of SEQ ID NO: 318 (which is 721 amino acids – See sequence listing and claims) has 100% sequence identity to instant SEQ ID NO: 120 (See SCORE, 20210608_085700_us-17-229-272-120.rapbm file, Result #1).  
While silent with regard to the aspect that the guide sequence has a first region that is heterologous to the second region, SEQ ID NOs: 321-328 are taught, wherein SEQ ID NO: 327 (See claims 56 and 66) is inclusive of the instant consensus sequence of SEQ ID NO: 39 and the complementary 139 and has 100% sequence identity thereto (See SCORE, 2021_22745_us17-229-272-15.rnpbm or 139.rnpbm.  As such, the two regions of SEQ ID NO: 327 inherently possesses two regions that are heterologous to one another.  On the other hand, it would be obvious that the gRNA of SEQ ID NO: 327 of Cheng et al. is the DNA complement to instant SEQ ID NO: 181 – See us-17-229-272-181.rnpbm, Results #1, repeated below; instant Figure 8) and wherein thymine of the DNA of SEQ ID NO: 327 is utilized but would be replaced with uracil in the complementary RNA sequence as in instant SEQ ID NO: 181 (this is in regard to instant claims 159-160). 
Query Match             100.0%;  Score 36;  DB 80;  Length 36;
  Best Local Similarity   72.2%;  
  Matches   26;  Conservative   10;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CUUUCAAGACUAAUAGAUUGCUCCUUACGAGGAGAC 36
              |:::||||||:||:|||::||:||::||||||||||
Db          1 CTTTCAAGACTAATAGATTGCTCCTTACGAGGAGAC 36

With regard to the composition comprising a target dsDNA comprising a target sequence and protospacer adjacent motif adjacent to said target sequence, Cheng et al. teach wherein the PAM sequences with complexity of up to 4N’s are determined through their in vivo pooled screening assays (see paragraphs 0077-0086), and that it is an inherent property of Cas nucleases to recognize targeting spaces as defined by the PAM sequences on the targeted DNA (paragraphs 0006, 0065, 0077-0089, 0112; claims 56, 69-70).  As such, it would be obvious that the system/composition as taught by Cheng et al. would further include targeted dsDNA (as in claim 56, 70 and 72) which further comprises a PAM sequence (as in claim 69) which is located somewhere adjacent (interpreted as anywhere near) to the target sequence. 
Regarding claim 161, said Cas nucleases have a nuclear localization signal (NLS) attached to either the C- or N-terminus (See paragraph 0113).
Regarding claim 162, given it is taught there are only two choices for attaching an NLS as noted above, e.g. at either the N- or C-terminus, one could immediately envisage any of the NLS sequences as listed in paragraph 0113 fused to the N-terminus of SEQ ID NO: 318.
Regarding claim 163, said enzyme is a nickase or rendered catalytically inactive through mutation (See paragraphs 0027, 0114-0115).
Regarding claim 164, said Cas nuclease system further comprises an exogenous DNA or RNA donor template (See paragraph 0187) and/or additional guide RNA (See paragraph 0105).
Regarding claim 165, the Cas nuclease system is formulated for therapeutic delivery in liposomes (e.g. excipients), plasmids or vectors or nanoparticles (See paragraphs 200-204).  
Regarding claim 166-167, said Cas system is formulated as a medicament compositions (paragraph 0033) which is administered to subjects to treat various diseases (See paragraph 0193, 0200-0207). 
Regarding claims 168, 173-174, 180 the instant specification establishes that Cas12J is a synonym for Casϕ (See paragraph 0096).  The evidentiary reference of Pausch et al. (Nat. Struct. Biol., 2021 – cited on PTO-892, 09/15/2021) establishes that Casϕ’s inherently recognize T-rich PAM sequences having a minimal sequence of 5’-TBN-3’, where B is G, T or C (See p. 652, 1st col., 2nd paragraph), and thus it would also recognize 5’-NTTN-3’ because it does not matter what the first nucleotide is according to claim 168.  Given that Cheng et al. teach methods of determining the PAM sequence via their pooled screen assays (See paragraphs 0077-0089), then it would have been obvious to determine the PAM sequences as well as their target sequence spacing necessary as analyzed in said pooled screening assays that accomplish just that.  In addition, Pausch et al. evidences said Casϕ/Cas12J possesses a single RuvC site which both cleaves DNA and binds crRNA (See p. 660, 1st col., 2nd full paragraph under Discussion).  In addition, said enzyme is inherently is a divalent cation dependent enzyme which comprises a Mg2+ cation for activity (See Figure 3) as such said composition would contain said divalent cation.  
Regarding claims 170, a heterologous polypeptide such as DNA modifying domains is fused to either the N- or C-terminus of the Cas nuclease (See paragraphs 0094-0095).
Regarding claim 183, the nucleases are taught as catalytically inactive (See paragraph 0093-0098).
Regarding claim 184, an additional gRNA, referred to as a donor template is taught in paragraph 0039.
Regarding claim 185, the delivery of the CRIPSR-Cas system is taught via liposomes or lipofectin and can be via nanoparticles or exosomes (See paragraph 0203-0204).
Regarding claim 186-187, the CRISPR-Cas system is encoded by any vector selected from plasmids, viral vectors such as adeno-associated viruses (AAV) which can encode one or more gRNA’s (See paragraph 0199). 



Applicant’s Response and Examiner’s Rebuttal:
	 Applicant’s response are directed to the previous rejection of record under 35 U.S.C. 102(a)(2) as anticipated by Cheng et al. and in view of the amendments filed which include a third part to the composition, namely, a double stranded target DNA which comprises a PAM sequence and a target sequence adjacent to said PAM.  Cheng et al. teach to experimentally determine the PAM sequence



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 150-157, 159-168, 170-171, 173-174 and 181-186 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims150-169 of copending Application No. 17225866 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims overlap to such an extent to be obvious variations of one another.
The instant claims in their broadest are drawn to a non-naturally occurring composition comprising a nuclease, wherein the amino acid sequence is at least 95% identical to SEQ ID NO: 120; and a guide RNA comprising a first region comprising a guide sequence that hybridizes to a target sequence; and a second region that binds the nuclease, wherein the first region is heterologous to the second region (claim 150).  Further dependent claims recite wherein the gRNA comprises sequences that are 80 or 95% identical to SEQ ID NO: 181 (claims 159-160); or wherein the nuclease has a RuvC site capable of both cleaving DNA and binding a crRNA (180) and wherein the PAM sequence that is recognized is 5’-NTTN-3’ (claim 168).
The claims to the ‘866 application in their broadest are drawn to composition comprising a polypeptide comprising a single RuvC active site capable of both cleaving DNA and binding crRNA wherein the N-terminus of the nuclease does not being with “MIS” and a gRNA.  Dependent claims recite the nuclease has at least 50% sequence identity to SEQ ID NO: 120 (claim 152) or that the gRNA has at least 80% or 95% to SEQ ID NO: 15 or 139 (claims 153-154). 
It is noted, SEQ ID NO: 120, 15 and 139 all of 100% sequence identity one another.  See SCORE, .rapm files.
Thus, the difference between the ‘866 applicant and the instant application is the nuclease is required to not start with MIS and the instant claims require gRNA which have heterologous regions to one another.  However, given the instant claims allow for up to 5% variability in the sequence of SEQ ID NO: 120 (which does start with MIS), this means as many as 35 amino acids are permitted to be different from SEQ ID NO: 120, which can include the beginning N-terminus (including MIS), the C-terminal end or anywhere in between.  With regard to the gRNA, both dependent claims clearly envisage the same sequences, e.g. SEQ ID NO: 15 or 139 and those having at least 80 or 95% identity thereto.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 150-157, 159-168, 170-171, 173-174 and 181-186 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims150-167 and 169-188 of copending Application No. 17225874 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims overlap to such an extent to be obvious variations of one another.
The instant claims in their broadest are drawn to a non-naturally occurring composition comprising (a) a polypeptide or nucleic acid encoding said polypeptide, wherein the amino acid sequence is at least 95% identical to SEQ ID NO: 120; (b) a guide RNA comprising a first region comprising a guide sequence that hybridizes to a target sequence; and a second region that binds the nuclease, wherein the first region is heterologous to the second region and (c) a target dsDNA comprising the target sequence and a PAM which is adjacent to the target sequence (claim 150).  Further dependent claims recite wherein the gRNA comprises sequences that are 80 or 95% identical to SEQ ID NO: 181 (claims 159-160); or wherein the nuclease has a RuvC site capable of both cleaving DNA and binding a crRNA (claim 180).  Pharmaceutical composition are also envisaged with pharmaceutically acceptable excipients (claim 167).
The claims to the ‘874 application in their broadest are drawn to a  pharmaceutical composition comprising: a) at least one expression vector encoding: i) a polypeptide comprising an amino acid sequence that is at least 95% identical to SEQ ID NO: 120; and ii) a recombinant guide RNA comprising: 1) a first nucleotide sequence that is at least 80% identical to SEQ ID NO: 181; and 2) a second nucleotide sequence wherein the second nucleotide sequence is complementary to a target strand (TS) of a target sequence of a double-stranded DNA molecule, wherein the double-stranded DNA molecule comprises a 5’-NTTN-3’ protospacer adjacent motif (PAM) sequence that is 5’ of a non-target strand (NTS) of the target sequence of the double stranded DNA molecule, wherein T is thymine and N is any nucleotide, and wherein the 3’ end of the first nucleotide sequence of the recombinant guide RNA is linked to the 5’ end of the second nucleotide sequence; and b) a pharmaceutically acceptable excipient
It is noted, SEQ ID NO: 120, 181, 15 and 139 all of 100% sequence identity one another.  See SCORE, .rapm files.
	Thus, the difference between the ‘874 application and the instant application is the ‘874 claims are broadly drawn to pharmaceutical composition comprising expression vectors which encode nucleases and gRNA which are the same as the composition/pharmaceutical compositions of the instant claims.  It would be obvious to utilize expression vectors or polynucleotides in pharmaceutical compositions which encode the same nuclease and gRNA’s because they are intended for altering genetic material.    

Claims 150-157, 159-168, 170-171, 173-174 and 181-186 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 165, 171-173, 175-187, 189-199 and 201-204 of copending Application No. 17225878 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims overlap to such an extent to be obvious variations of one another.
The instant claims in their broadest are drawn to a non-naturally occurring composition comprising (a) a polypeptide or nucleic acid encoding said polypeptide, wherein the amino acid sequence is at least 95% identical to SEQ ID NO: 120; (b) a guide RNA comprising a first region comprising a guide sequence that hybridizes to a target sequence; and a second region that binds the nuclease, wherein the first region is heterologous to the second region and (c) a target dsDNA comprising the target sequence and a PAM which is adjacent to the target sequence (claim 150).   Further dependent claims recite wherein the gRNA comprises sequences that are 80 or 95% identical to SEQ ID NO: 15 or 139 (claims 159-160); or wherein the nuclease has a RuvC site capable of both cleaving DNA and binding a crRNA (claim 180).  Pharmaceutical composition are also envisaged with pharmaceutically acceptable excipients (claim 167).
The claims to the ‘878 application in their broadest are drawn to a eukaryotic cell comprising: a) a nuclease comprising an amino acid sequence that is at least 98% identical to the amino acid sequence set forth in SEQ ID NO:120; b) a target nucleic acid comprising a target strand and a non-target strand; and c) a recombinant guide nucleic acid comprising in a 5’ to 3’ orientation: i) a first region that binds to the nuclease; and ii) a second region that is complementary to a portion of the target strand of the target nucleic acid, wherein the target nucleic acid comprises a protospacer adjacent motif (PAM) of 5’-NTTN-3’, wherein T is thymine and N is any nucleotide, and wherein the PAM is  on the non-target strand of the target nucleic acid.
Additional dependent claims recite that the nuclease has at least 80% or 95% identity to SEQ ID NO: 181 (claims 171-172); wherein the gRNA comprises sequences that are 80 or 95% identical to SEQ ID NO: 181 (claims 175-176).  
It is noted, SEQ ID NO: 120, 181, 15 and 139 all of 100% sequence identity one another.  See SCORE, .rapm files.
	Thus, the difference between the ‘878 application and the instant application is a cell containing the composition of the instant claims.  Given that a cell can be construed as comprising a composition, it would be obvious that the cell encompasses the instant claims.

Claims 150-157, 159-168, 170-171, 173-174 and 181-186 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 150-178 of copending Application No. 17229230 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims overlap to such an extent to be obvious variations of one another.
The instant claims in their broadest are drawn to a non-naturally occurring composition comprising (a) a polypeptide or nucleic acid encoding said polypeptide, wherein the amino acid sequence is at least 95% identical to SEQ ID NO: 120; (b) a guide RNA comprising a first region comprising a guide sequence that hybridizes to a target sequence; and a second region that binds the nuclease, wherein the first region is heterologous to the second region and (c) a target dsDNA comprising the target sequence and a PAM which is adjacent to the target sequence (claim 150).   Further dependent claims recite wherein the gRNA comprises sequences that are 80 or 95% identical to SEQ ID NO: 15 or 139 (claims 159-160); or wherein the nuclease has a RuvC site capable of both cleaving DNA and binding a crRNA (claim 180).  Pharmaceutical composition are also envisaged with pharmaceutically acceptable excipients (claim 167).
The claims to the ‘230 application in their broadest are drawn to a composition comprising (a) a polypeptide consisting of SEQ ID NO: 120 or a nucleic acid sequence encoding said polypeptide and (b) a recombinant guide RNA or DNA encoding said gRNA comprising: i. a nucleotide sequence that is complementary to a target sequence of a target nucleic acid and ii. a region that associates with the polypeptide to form a guide RNA-polypeptide complex, wherein (1) is heterologous to (ii).  
 Dependent claims recite wherein the gRNA comprises sequences that are 80 or 95% identical to SEQ ID NO: 181 (claims 151-152).
It is noted, SEQ ID NO: 120, 181, 15 and 139 all of 100% sequence identity one another.  See SCORE, .rapm files.
Thus, the difference between the ‘230 application and the instant application is the instant claims are open and comprising but limited to 95% identity to SEQ ID NO: 120 whereas the ‘230 nuclease is “consisting essentially of” which can be interpreted as open or that does not materially affect the basic and novel characteristics of SEQ ID NO: 120.  It is noted, a sequence having 95-100% identity to SEQ ID NO: 120 as in the instant claims would meet this requirement. 

Claims 150-157, 159-168, 170-171, 173-174 and 181-186 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 150-175 of copending Application No. 17308568 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims overlap to such an extent to be obvious variations of one another.
The instant claims in their broadest are drawn to a non-naturally occurring composition comprising (a) a polypeptide or nucleic acid encoding said polypeptide, wherein the amino acid sequence is at least 95% identical to SEQ ID NO: 120; (b) a guide RNA comprising a first region comprising a guide sequence that hybridizes to a target sequence; and a second region that binds the nuclease, wherein the first region is heterologous to the second region and (c) a target dsDNA comprising the target sequence and a PAM which is adjacent to the target sequence (claim 150).  Further dependent claims recite wherein the gRNA comprises sequences that are 80 or 95% identical to SEQ ID NO: 15 or 139 (claims 159-160); or wherein the nuclease has a RuvC site capable of both cleaving DNA and binding a crRNA (claim 180).  Pharmaceutical composition are also envisaged with pharmaceutically acceptable excipients (claim 167).
The claims to the ‘568 application in their broadest are drawn to a polypeptide comprising a single RuvC capable of both cleaving DNA and binding a crRNA, a recombinant guide RNA.  Additional dependent claims recite that the nuclease has at least 50%, or consists essentially of identity to SEQ ID NO: 120 (claims 151-152); wherein the gRNA comprises sequences that are 80 or 95% identical to SEQ ID NO: 181 (claims 153-154).
It is noted, SEQ ID NO: 120, 181, 15 and 139 all of 100% sequence identity one another.  See SCORE, .rapm files.
Thus, the difference between the ‘568 application and the instant application is the instant claims are broader in scope with regard to the nuclease and gRNA, however, this clearly is envisaged as comprising SEQ ID NO: 120 given the dependent claims 151-153. 

Claims 150-157, 159-168, 170-171, 173-174 and 181-186 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 150-161 of copending Application No. 17308572 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims overlap to such an extent to be obvious variations of one another.
The instant claims in their broadest are drawn to a non-naturally occurring composition comprising (a) a polypeptide or nucleic acid encoding said polypeptide, wherein the amino acid sequence is at least 95% identical to SEQ ID NO: 120; (b) a guide RNA comprising a first region comprising a guide sequence that hybridizes to a target sequence; and a second region that binds the nuclease, wherein the first region is heterologous to the second region and (c) a target dsDNA comprising the target sequence and a PAM which is adjacent to the target sequence (claim 150).  Further dependent claims recite wherein the gRNA comprises sequences that are 80 or 95% identical to SEQ ID NO: 15 or 139 (claims 159-160); or wherein the nuclease has a RuvC site capable of both cleaving DNA and binding a crRNA.  Pharmaceutical composition are also envisaged with pharmaceutically acceptable excipients (claim 167).
The claims to the ‘572 application in their broadest are drawn to a method of producing a protein at large scale, the method comprising: a) contacting a cell comprising a nucleic acid to: i. a polypeptide comprising a single RuvC active site capable of both cleaving DNA and binding crRNA, and ii. a recombinant guide RNA, wherein the recombinant guide RNA hybridizes with the nucleic acid and binds to the polypeptide; and b) editing the cell by editing the nucleic acid to produce a modified cell comprising a modified nucleic acid; and c) producing a protein from the cell, or a cell derived therefrom, that is encoded, transcriptionally affected, or translationally affected by the modified nucleic acid, at large scale.  Dependent claims recite wherein said nuclease comprising at least 50% identity to SEQ ID NO: 120 and wherein the gRNA comprises sequences that are 80 identical to SEQ ID NO: 181 (claims 151-152).
It is noted, SEQ ID NO: 120, 181, 15 and 139 all of 100% sequence identity one another.  See SCORE, .rapm files.
Thus, the difference between the ‘572 application and the instant application is a the ‘572 claims recite a process of using the instantly claimed composition which would result in the combination of claims 150-152 of the ‘572 application as well the combination of claims 150, 159-160, and 180.  However, it would be obvious to utilize such a composition in any manner which it is intended.

 Claims 150-157, 159-168, 170-171, 173-174 and 181-186 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 166, 170-188 of copending Application No. 17403245 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims overlap to such an extent to be obvious variations of one another.
The instant claims in their broadest are drawn to a non-naturally occurring composition comprising (a) a polypeptide or nucleic acid encoding said polypeptide, wherein the amino acid sequence is at least 95% identical to SEQ ID NO: 120; (b) a guide RNA comprising a first region comprising a guide sequence that hybridizes to a target sequence; and a second region that binds the nuclease, wherein the first region is heterologous to the second region and (c) a target dsDNA comprising the target sequence and a PAM which is adjacent to the target sequence (claim 150).  Further dependent claims recite wherein the gRNA comprises sequences that are 80 or 95% identical to SEQ ID NO: 15 or 139 (claims 159-160); or wherein the nuclease has a RuvC site capable of both cleaving DNA and binding a crRNA (180).
The claims to the ‘245 application in their broadest are drawn a method of editing a gene, the method comprising contacting a cell comprising the gene with  a) a polypeptide comprising an amino acid sequence that is at least 90% identical tto the amino acid sequence set forth in SEQ ID NO:120 or SEQ ID NO:126, or a nucleic acid encoding the polypeptide; and b) a recombinant guide nucleic acid, or an expression vector encoding the recombinant guide nucleic acid, wherein the guide nucleic acid comprises a guide sequence that hybridizes to a target sequence of a complementary strand of the gene, wherein a protospacer adjacent motif (PAM) is immediately 5’ of the target sequence of the non- complementary strand of the gene, wherein the PAM is 5’-NTTN-3’, wherein T is thymine and N is any nucleotide.
Dependent claims recite the nuclease has at least 90% sequence identity to SEQ ID NO: 120 or that the gRNA has at least 90% or 100% identical to SEQ ID NO: 181 (claims 173-174). 
It is noted, SEQ ID NO: 120, 181, 15 and 139 all of 100% sequence identity one another.  See SCORE, .rapn or .rapm files.
Thus, the difference between the ‘245 applicant and the instant application is the a method of using the instantly claimed products for gene editing.  However, would be obvious to utilize a composition as currently claimed in a method for which is was intended to utilized.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicant’s Response and Examiner’s Rebuttal:
	Applicant’s ask that all double patenting rejections be held in abeyance until such time that allowable subject matter is identified.
	The Examiner acknowledges said request.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        03 May 2022